The various issues involved in this litigation have been thoroughly discussed and correctly decided in our original opinion.
In addition to the reasons assigned in that opinion for our holding that the lease in this case is a joint lease, paragraph 11 of the lease expressly declares that such is the intention of the parties thereto. *Page 776 
The pertinent part of paragraph 11 of the lease reads as follows: "It is agreed that the estate of either party hereto may be assigned in whole or in part. All of the covenants, obligations and considerations of the within lease shall extend to and be binding upon the parties hereto, their heirs, executors, administrators, successors, assigns, and successive assigns. But it is expressly agreed, with reference to every change or division whatsoever, and howsoever arising or effected, in the ownership of said land, royalties or rental, or other moneys, or any part of the same, or any of the same, that no such change or division shall operate to increase the obligations or diminish the rights of Lessee hereunder; that regardless of any such change or division, said land shall be developed and operated, and all royalties accruing hereunder shall betreated, as an entirety, such royalties shall at all times bedivided among and paid to the owners thereof in proportionsaccording to the acreage and/or interest owned by each, and Lessee shall not be required to offset wells on separate tracts or portions of said land nor to furnish upon or as to any such tract or portion separate measuring or receiving tanks," etc. Tr. pp. 28 and 29. (Italics ours.)
It is therefore ordered that the rehearing granted herein be set aside, and that our original decree be reinstated and made the final judgment of the court. *Page 777